Title: To Benjamin Franklin from Jonathan Williams, Jr., 17 August 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes Augt. 17. 1781.
I inclose you a Proposition which appears to me more advantageous than any thing that has yet been done in that Way. If you choose to engage for the supply of Arms I trust you will give me the Order; if the Goverment is to supply us, as I am sure they cannot have a better Offer, I doubt not they will give me the Commission if you will give in the Proposition. I request you will favour me with an Answer & am most respectfully Your dutifull & affectionate Kinsman
Jona Williams J
Doctor Franklin
 
Notation: Jona Williams. Augt. 17. 1781
